Exhibit 10.27

Oragenics, Inc.

Notice of Grant of Stock Options

and Stock Option Award Agreement

Dear [insert name of consultant]

Oragenics, Inc. hereby grants you Stock Options to purchase up to
                 shares of our Common Stock (the “Stock Options”), subject to
the terms and conditions set forth in this Notice of Grant, the Terms and
Conditions attached hereto as Appendix A and terms of the Oragenics, Inc. 2012
Equity Incentive Plan. The key terms of the Stock Options granted to you are as
follows.

Number of Shares: Under these Stock Options, you may purchase up to
                 shares of Common Stock.

Exercise Price: The purchase price for your Stock Options shall be $            
per share.

Date of Grant: The “Date of Grant” for your Stock Options is             , 2013.

Vesting Schedule: Your Stock Options will be exercisable only after they become
“vested.” Vesting is subject to your continued performance of consulting
services for Oragenics through the following vesting dates.

 

Vesting Date

   Vested Percentage
of Shares    Total Number of
Purchasable Shares                  

Not ISOs: These Stock Options are not “incentive stock options” under the
federal tax laws.

Expiration Date: If not previously exercised or forfeited, the Stock Options
shall expire on             , 2023.

Your signature below acknowledges your agreement that these Stock Options
granted to you are subject to all of the terms and conditions contained in
Appendix A and the Plan. PLEASE BE SURE TO READ APPENDIX A, WHICH CONTAINS THE
SPECIFIC TERMS AND CONDITIONS OF YOUR AWARD.

Please sign one copy of this Stock Option Agreement (the other copy is for your
files) and return the signed copy to [me/or insert name or position] no later
than [March 31, 2013].

 

   

ORAGENICS, INC.

 

   

 

Date     John Bonfiglio, President & CEO Consultant    

 

   

 

Print name:  

 

    Date



--------------------------------------------------------------------------------

APPENDIX A

TERMS AND CONDITIONS OF STOCK OPTIONS

1. Grant. Oragenics, Inc. (the “Company”) has granted the consultant of the
Company named in the attached Notice of Grant (the “Consultant”) stock options
to purchase the number of shares of the Company’s Common Stock, $.001 par value
per share (“Common Stock”), specified in the Notice of Grant attached hereto and
incorporated into this Award Agreement by reference. Capitalized terms used and
not defined in this Agreement will have the meaning set forth in the Plan.

The Stock Options granted under this Award Agreement are not intended to be
Incentive Stock Options covered by Section 422 of the Code.

2. Incorporation of the 2012 Incentive Plan. The Stock Options have been granted
pursuant to the provisions of the Company’s 2012 Equity Incentive Plan, and the
terms and definitions of the 2012 Equity Incentive Plan are incorporated into
this Award Agreement by reference and made a part of this Award Agreement. The
Consultant acknowledges receipt of a copy of the 2012 Equity Incentive Plan.

3. Purchase Price. The price per share to be paid by the Consultant for the
shares purchased pursuant to these Stock Options (the “Exercise Price”) shall be
as specified in the Notice of Grant. This Exercise Price shall be an amount not
less than the Fair Market Value of a share of Common Stock as of the Date of
Grant (as defined in the Plan and specified in the Notice of Grant).

4. Exercise Terms. The Stock Options shall become vested and exercisable in the
amounts and at the time(s) described in vesting schedule set forth in the Notice
of Grant. The Stock Options shall become vested and exercisable only if the
Consultant continues to regularly perform services for the Company as a
consultant through the vesting dates set forth in the vesting schedule in Notice
of Grant.

The Consultant must exercise the Stock Options for at least 100 shares, or, if
less the full number of shares shown as Purchasable Shares in the vesting
schedule in the Notice of Grant as to which the Stock Options remain
unexercised.

If the Stock Options are not exercised with respect to all or any part of the
shares subject to the Stock Options prior to the expiration date specified in
the Notice of Grant (which shall be no later than ten (10) years from the date
of grant), the Stock Options shall expire and any shares with respect to which
the Stock Options were not exercised shall no longer be Purchasable Shares
subject to the Stock Options.

5. Option Non-Transferable. No Stock Options shall be transferable by the
Consultant other than by will or the laws of descent and distribution or, in the
case of non-Incentive Stock Options, pursuant to a Qualified Domestic Relations
Order or as otherwise permitted pursuant to Section 11.7 of the 2012 Equity
Incentive Plan. During the lifetime of the Consultant, the Stock Options shall
be exercisable only by such Consultant (or by such Consultant’s guardian or
legal representative, should one be appointed).

6. Notice of Exercise of Option. The Stock Options may be exercised by the
Consultant, or by the Consultant’s administrators, executors or personal
representatives, by a written notice signed by the Consultant, or by such
administrators, executors or personal representatives, and delivered or mailed
to the Company to the attention of the President, Chief Executive Officer or
such other officer as the President or Chief Executive Officer may designate.
Any such notice shall:

(a) specify the number of shares of Common Stock which the Consultant or the
Consultant’s administrators, executors or personal representatives, as the case
may be, then elects to purchase hereunder,

(b) contain such information as may be reasonably required pursuant to
Section 10 below, and

(c) be accompanied by (i) a certified or cashier’s check or, if acceptable to
the Committee, a recourse note payable to the Company in payment of the total
Exercise Price applicable to such shares as provided herein,



--------------------------------------------------------------------------------

(ii) shares of Common Stock owned by the Consultant and duly endorsed or
accompanied by stock transfer powers having a Fair Market Value equal to the
total Exercise Price applicable to such shares purchased under this Agreement,
(iii) shares otherwise issuable upon exercise of the Stock Options having a Fair
Market Value equal to the total Exercise Price applicable to such shares
purchased under this Agreement or (iv) a certified or cashier’s check or, if
acceptable to the Committee, a recourse note payable to the Company, accompanied
by the number of shares of Common Stock whose Fair Market Value when added to
the amount of the check or note equals the total Exercise Price applicable to
the shares being purchased under this Agreement.

Upon receipt of any such notice and accompanying payment, and subject to the
terms hereof, the Company agrees to issue to the Consultant or the Consultant’s
administrators, executors or personal representatives, as the case may be, stock
certificates for the number of shares specified in such notice registered in the
name of the person exercising the Stock Options.

7. Issuance of Stock Certificates for Shares. The stock certificates for any
shares of Common Stock issuable to the Consultant upon exercise of the Stock
Options shall be delivered to the Consultant (or to the person to whom the
rights of the Consultant shall have passed by will or the laws of descent and
distribution) as promptly after the date of exercise as is feasible, but not
before the Consultant has paid the option price for such shares.

8. Termination of Consulting Services.

(a) Except as otherwise specified in the Notice of Grant for the Stock Options
covered by this Agreement, in the event of the termination of the Consultant’s
consulting services for the Company, other than a termination that is either
(i) for Cause, (ii) voluntarily initiated on the part of the Consultant and
without written consent of the Company, or (iii) for reasons of death or
retirement, the Consultant may exercise the vested portion of the Stock Options
at any time within ninety (90) days after such termination to the extent of the
number of shares which were Purchasable Shares under the vesting schedule in the
Notice of Grant at the date of such termination.

(b) Except as specified in the Notice of Grant for the Stock Options attached
hereto, in the event of a termination of the Consultant’s consulting services
that is either (i) for Cause or (ii) voluntarily initiated on the part of the
Consultant and without the written consent of the Company, the Stock Options, to
the extent not previously exercised, shall terminate immediately and shall not
thereafter be or become exercisable.

9. Death of Consultant. Except as otherwise set forth in the Notice of Grant
with respect to the rights of the Consultant upon termination of the consulting
services for the Company under Section 8(a) above, in the event of the
Consultant’s death while performing consulting services for the Company or
within three months after termination of such consulting services (if such
termination was neither (i) for cause nor (ii) voluntary on the part of the
Consultant and without the written consent of the Company), the appropriate
persons described in Section 6 of this Agreement or persons to whom all or a
portion of the Stock Options is transferred in accordance with Section 5 of this
Agreement may exercise the Stock Options at any time within a period ending on
the earlier of (a) the last day of the one year period following the
Consultant’s death or (b) the expiration date of the Stock Options specified in
the Notice of Grant. If the Consultant was actively performing consulting
services for the Company at the time of death, any unvested rights to acquire
shares pursuant to the Stock Options shall immediately vest and the Stock
Options may be so exercised to the extent of the number of shares that were
Purchasable Shares under the vesting schedule in the Notice of Grant at the date
of death. If the Consultant’s consulting services terminated prior to his or her
death, the Stock Options may be exercised only to the extent of the number of
shares covered by the Stock Options which were Purchasable Shares under the
vesting schedule in the Notice of Grant at the date of such termination.

10. Compliance with Regulatory Matters. The Consultant acknowledges that the
issuance of capital stock of the Company is subject to limitations imposed by
federal and state law, and the Consultant hereby agrees that the Company shall
not be obligated to issue any shares of Common Stock upon an attempted exercise
of this Stock Options that would cause the Company to violate law or any rule,
regulation, order or consent decree of any regulatory authority (including
without limitation the SEC) having jurisdiction over the affairs of the Company.
The Consultant agrees that he or she will provide the Company with such
information as is reasonably requested by the Company or its counsel to
determine whether the issuance of Common Stock complies with the provisions
described by this Section 10.



--------------------------------------------------------------------------------

11. Adjustment in Option. The number of Shares subject to these Stock Options,
the Exercise Price and other matters are subject to adjustment during the term
of the Stock Options in accordance with Section 4.3 of the 2012 Equity Incentive
Plan.

12. Rights Prior to Issuance of Certificates. Neither the Consultant nor any
person to whom the rights of the Consultant shall have passed by will or the
laws of descent and distribution shall have any of the rights of a shareholder
with respect to any shares of Common Stock until the date of the issuance to him
of certificates for such Common Stock as provided in Section 7 above.

13. Miscellaneous.

(a) This Agreement shall be binding upon the parties hereto and their
representatives, successors and assigns.

(b) This Agreement shall be governed by the laws of, the State of Florida.

(c) Any requests or notices to be given hereunder shall be deemed given, and any
elections or exercises to be made or accomplished shall be deemed made or
accomplished, upon actual delivery thereof to the designated recipient, or three
days after deposit thereof in the United States mail, registered, return receipt
requested and postage prepaid, addressed, if to the Consultant, at the most
recent mailing address provided to the Company in writing, and, if to the
Company, to the executive offices of the Company at, 4902 Eisenhower Blvd.,
Suite 125, Tampa, Florida 33634 or at such other addresses that the parties
provide to each other in accordance with the foregoing notice requirements.

(d) This Agreement may not be modified except in writing executed by each of the
parties to it.

(e) This Agreement is subject to all terms and provisions of the Plan. In the
event of a conflict between one or more provisions of this Agreement and one or
more provisions of the Plan, the provisions of the Plan will govern.

(f) Neither this Agreement nor the Stock Options confer upon the Consultant any
right with respect to continuance of consulting services for the Company.